Exhibit 10.1

 

Execution Copy

 

STOCKHOLDER VOTING AGREEMENT

 

THIS STOCKHOLDER VOTING AGREEMENT (this “Agreement”) is made and entered into as
of December 12, 2013, by and between Sonus Networks, Inc., a Delaware
corporation (“Parent”) and the undersigned stockholder (“Stockholder”) of
Performance Technologies, Incorporated, a Delaware corporation (the “Company”).

 

RECITALS

 

A.                                    Concurrently with the execution and
delivery hereof, Parent, Purple Acquisition Subsidiary, Inc., a Delaware
corporation and a direct wholly owned subsidiary of Parent (“Merger Sub”), and
the Company are entering into an Agreement and Plan of Merger of even date
herewith (as it may be amended or supplemented from time to time pursuant to the
terms thereof, the “Merger Agreement”), which provides for the merger (the
“Merger”) of Merger Sub with and into the Company in accordance with its terms.

 

B.                                    Stockholder is the beneficial owner (as
defined in Rule 13d-3 under the Exchange Act) of such number of shares of each
class of capital stock of the Company as is indicated on the signature page of
this Agreement.

 

C.                                    As a material inducement to the
willingness of Parent and Sub to enter into the Merger Agreement, Parent has
required that Stockholder enter into this Agreement.

 

NOW, THEREFORE, intending to be legally bound, the parties hereby agree as
follows:

 

1.                                      Certain Definitions.

 

(a)                                 Capitalized terms used but not otherwise
defined herein shall have the meanings ascribed thereto in the Merger
Agreement.  For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:

 

“Constructive Sale” means with respect to any security, a short sale with
respect to such security, entering into or acquiring a derivative contract with
respect to such security, entering into or acquiring a futures or forward
contract to deliver such security or entering into any other hedging or other
derivative transaction that has the effect of either directly or indirectly
materially changing the economic benefits or risks of ownership of such
security.

 

“Shares” means (i) all shares of capital stock of the Company owned,
beneficially or of record, by Stockholder as of the date hereof, and (ii) all
additional shares of capital stock of the Company acquired by Stockholder,
beneficially or of record, during the period commencing with the execution and
delivery of this Agreement and expiring on the Expiration Date (as such term is
defined in Section 13 below).

 

“Transfer” means, with respect to any security, the direct or indirect
assignment, sale, transfer, tender, exchange, pledge, hypothecation, or the
grant, creation or suffrage of a lien, security interest or encumbrance in or
upon, or the gift, grant or placement in trust, or the Constructive Sale or
other disposition of such security (including transfers by testamentary or
intestate succession, by domestic relations order or other court order, or
otherwise by operation of law) or any right, title or interest therein
(including any right or power to vote to which the holder thereof may be
entitled, whether such right or power is granted by proxy or otherwise), or the
record or beneficial ownership thereof, the offer to make such a sale, transfer,
Constructive Sale

 

--------------------------------------------------------------------------------


 

or other disposition, and each agreement, arrangement or understanding, whether
or not in writing, to effect any of the foregoing.

 

2.                                      Transfer and Voting Restrictions.

 

(a)                                 At all times during the period commencing
with the execution and delivery of this Agreement and expiring on the Expiration
Date (as defined in Section 13 hereof), Stockholder shall not, except in
connection with the Merger, Transfer or suffer a Transfer of any of the Shares.

 

(b)                                 Except as otherwise permitted by this
Agreement or by order of a court of competent jurisdiction, Stockholder will not
commit any act that could restrict or affect Stockholder’s legal power,
authority and right to vote all of the Shares then owned of record or
beneficially by Stockholder or otherwise prevent or disable Stockholder from
performing any of his obligations under this Agreement.  Without limiting the
generality of the foregoing, except for this Agreement and as otherwise
permitted by this Agreement, Stockholder shall not enter into any voting
agreement with any person or entity with respect to any of the Shares, grant any
person or entity any proxy (revocable or irrevocable) or power of attorney with
respect to any of the Shares, deposit any of the Shares in a voting trust or
otherwise enter into any agreement or arrangement with any person or entity
limiting or affecting Stockholder’s legal power, authority or right to vote the
Shares in favor of the approval of the Proposed Transaction (as defined in
Section 3(a) hereof).

 

(c)                                  Stockholder understands and agrees that if
Stockholder attempts to Transfer, vote or provide any other person or entity
with the authority to vote any of the Shares other than in compliance with this
Agreement, Parent may advise the Company of the existence of this Agreement to
avoid noncompliance herewith, and further Stockholder hereby unconditionally and
irrevocably instructs the Company to not, (i) permit any such Transfer on its
books and records, (ii) issue a new certificate representing any of the Shares,
or (iii) record such vote.

 

3.                                      Agreement to Vote Shares.

 

(a)                                 Prior to the Expiration Date, at every
meeting of the stockholders of the Company called, and at every adjournment or
postponement thereof, and on every action or approval by written consent of the
stockholders of the Company, Stockholder (in Stockholder’s capacity as such)
shall appear at the meeting or otherwise cause the Shares to be present thereat
for purposes of establishing a quorum and, to the extent not voted by the
persons appointed as proxies pursuant to this Agreement, vote (i) in favor of
the adoption of the Merger Agreement and the approval of the other transactions
contemplated thereby (collectively, the “Proposed Transaction”), (ii) against
the approval or adoption of any proposal made in opposition to, or in
competition with, the Proposed Transaction, and (iii) against any of the
following (to the extent unrelated to the Proposed Transaction):  (A) any
merger, consolidation or business combination involving the Company or any of
its subsidiaries other than the Proposed Transaction; (B) any sale, lease or
transfer of all or substantially all of the assets of the Company or any of its
subsidiaries; (C) any reorganization, recapitalization, dissolution, liquidation
or winding up of the Company or any of its subsidiaries; or (D) any other action
that is intended or would result in a breach of any covenant, representation or
warranty or any other obligation or agreement of the Company under the Merger
Agreement or of Stockholder under this Agreement or otherwise impede, interfere
with, delay, postpone, discourage or adversely affect the consummation of the
Proposed Transaction (each of (ii) and (iii), a “Competing Transaction”).

 

(b)                                 If Stockholder is the beneficial owner, but
not the record holder, of the Shares, Stockholder agrees to take all
commercially reasonable actions necessary to cause the record holder and any
nominees to vote all of the Shares in accordance with Section 3(a).

 

2

--------------------------------------------------------------------------------


 

4.                                      Grant of Irrevocable Proxy.

 

(a)                                 Stockholder hereby irrevocably appoints
Parent and each of its executive officers or other designees (the
“Proxyholders”), as Stockholder’s proxy and attorney-in-fact (with full power of
substitution and re-substitution), and grants to the Proxyholders full
authority, for and in the name, place and stead of Stockholder, to vote the
Shares, to instruct nominees or record holders to vote the Shares, or grant a
consent or approval in respect of such Shares in accordance with Section 3
hereof and, in the discretion of the Proxyholders with respect to any proposed
adjournments or postponements of any meeting of Stockholders at which any of the
matters described in Section 3 hereof is to be considered.

 

(b)                                 Stockholder hereby revokes any proxies
heretofore given by Stockholder in respect of the Shares.

 

(c)                                  Stockholder hereby affirms that the
irrevocable proxy set forth in this Section 4 is given in connection with the
execution of the Merger Agreement, and that such irrevocable proxy is given to
secure the performance of the duties of Stockholder under this Agreement. 
Stockholder hereby further affirms that the irrevocable proxy is coupled with an
interest, is intended to be irrevocable in accordance with the provisions of
Section 212 of the Delaware General Corporation Law, and may under no
circumstances be revoked.  The irrevocable proxy granted by Stockholder herein
is a durable power of attorney and shall survive the dissolution, bankruptcy or
incapacity of Stockholder.

 

(d)                                 The Proxyholders may not exercise this
irrevocable proxy on any matter except as provided above.  Stockholder may vote
the Shares on all other matters.

 

(e)                                  Parent may terminate this proxy at any time
by written notice to Stockholder. The proxy and power of attorney granted
hereunder shall terminate upon the termination of this Agreement.

 

5.                                      No Solicitation.  Subject to
Stockholder’s rights in his capacity as an officer or director of the Company as
set forth in Section 6 below, Stockholder shall not directly or indirectly,
(a) solicit, initiate, propose, knowingly encourage or knowingly facilitate the
making of any proposal or offer that constitutes, or that could reasonably be
expected to lead, to an Acquisition Proposal, (b) furnish any non-public
information regarding the Company or any of its subsidiaries to any person or
entity in connection with or in response to an Acquisition Proposal or a
proposal or offer that would result in an Acquisition Proposal, (c) engage in
discussions or negotiations with any person or entity with respect to any
Acquisition Proposal, (d) approve, endorse or recommend any Acquisition Proposal
or (e) enter into any letter of intent or similar document or any contract
contemplating or otherwise relating to any Acquisition Transaction.

 

6.                                      Action in Stockholder Capacity Only. 
Stockholder is entering into this Agreement solely in Stockholder’s capacity as
a record holder and beneficial owner, as applicable, of Shares and not in
Stockholder’s capacity as a director or officer of the Company.  Stockholder
makes no agreement or understanding in this Agreement in Stockholder’s capacity
as a director or officer of the Company or any of its subsidiaries and nothing
in this Agreement: (a) will limit or affect any actions or omissions taken by
Stockholder in stockholder’s capacity as such a director or officer, including
without limitation in exercising rights under the Merger Agreement, and no such
actions or omissions shall be deemed a breach of this Agreement or (b) will be
construed to prohibit, limit or restrict Stockholder from exercising
Stockholder’s fiduciary duties as an officer or director to the Company or its
stockholders.

 

3

--------------------------------------------------------------------------------


 

7.                                      Representations and Warranties of
Stockholder. Stockholder hereby represents and warrants to Parent as follows:

 

(a)                                 (i) Stockholder is the beneficial or record
owner of the shares of capital stock of the Company indicated on the signature
page of this Agreement free and clear of any and all pledges, liens, security
interests, mortgage, claims, charges, restrictions, options, title defects or
encumbrances; and (ii) Stockholder does not beneficially own any securities of
the Company other than the shares of capital stock and rights to purchase shares
of capital stock of the Company set forth on the signature page of this
Agreement.

 

(b)                                 As of the date hereof and for so long as
this Agreement remains in effect (including as of the date of the Company
Meeting, which, for purposes of this Agreement, includes any adjournment or
postponement thereof), except as otherwise provided in this Agreement,
Stockholder has full power and authority to (i) make, enter into and carry out
the terms of this Agreement and to grant the irrevocable proxy as set forth in
Section 4; and (ii) vote all of the Shares in the manner set forth in this
Agreement without the consent or approval of, or any other action on the part
of, any other person or entity (including any Governmental Entity).  Without
limiting the generality of the foregoing, Stockholder has not entered into any
voting agreement (other than this Agreement) with any person or entity with
respect to any of the Shares, granted any person or entity any proxy (revocable
or irrevocable) or power of attorney with respect to any of the Shares,
deposited any of the Shares in a voting trust or entered into any arrangement or
agreement with any person or entity limiting or affecting Stockholder’s legal
power, authority or right to vote the Shares on any matter.

 

(c)                                  This Agreement has been duly and validly
executed and delivered by Stockholder and constitutes a valid and binding
agreement of Stockholder enforceable against Stockholder in accordance with its
terms.  The execution and delivery of this Agreement and the performance by
Stockholder of the agreements and obligations hereunder will not result in any
breach or violation of or be in conflict with or constitute a default under any
term of any contract to or by which Stockholder is a party or bound, or any
order or legal requirement to which Stockholder (or any of Stockholder’s assets)
is subject or bound, except for any such breach, violation, conflict or default
which, individually or in the aggregate, would not impair or adversely affect
Stockholder’s ability to perform Stockholder’s obligations under this Agreement
or render inaccurate any of the representations made herein.

 

(d)                                 Except as disclosed pursuant to the Merger
Agreement, no investment banker, broker, finder or other intermediary is
entitled to a fee or commission from Parent, Merger Sub or the Company in
respect of this Agreement or the Merger Agreement based upon any arrangement or
agreement made by or on behalf of Stockholder.

 

(e)                                  Stockholder understands and acknowledges
that Parent and Merger Sub are entering into the Merger Agreement in reliance
upon Stockholder’s execution and delivery of this Agreement and the
representations and warranties of Stockholder contained herein.

 

8.                                      Termination.  This Agreement shall
terminate and be of no further force or effect whatsoever as of the earlier of
(a) such date and time as the Merger Agreement shall have been validly
terminated pursuant to the terms of Section 8.1 thereof or (b) the Effective
Time (the “Expiration Date”); provided, however, that (i) Section 9 shall
survive the termination of this Agreement, and (ii) the termination of this
Agreement shall not relieve Stockholder from any liability for any inaccuracy in
or breach of any representation, warranty or covenant contained in this
Agreement.

 

4

--------------------------------------------------------------------------------


 

9.             Miscellaneous Provisions.

 

(a)           Amendments.  No amendment of this Agreement shall be effective
against any party unless it shall be in writing and signed by Parent and
Stockholder.

 

(b)           Waivers.  No action taken pursuant to this Agreement, including
any investigation by or on behalf of any party, or any failure or delay on the
part of any party in the exercise of any right hereunder, shall be deemed to
constitute a waiver by the party taking such action of compliance with any
representations, warranties, or covenants contained in this Agreement.  The
waiver by any party of a breach of any provision hereunder shall not operate or
be construed as a waiver of any prior or subsequent breach of the same or any
other provision hereunder. Any waiver by a party of any provision of this
Agreement shall be valid only if set forth in a written instrument signed on
behalf of such party.

 

(c)           Entire Agreement.  This Agreement (including the Schedules and
Exhibits hereto) constitutes the entire agreement between the parties hereto and
supersedes any prior understandings, agreements or representations by or between
the parties hereto, written or oral, with respect to the subject matter hereof.

 

(d)           Governing Law.  This Agreement shall be governed by and construed
in accordance with the internal laws of the State of Delaware without giving
effect to any choice or conflict of law provision or rule (whether of the State
of Delaware or any other jurisdiction) that would cause the application of laws
of any jurisdictions other than those of the State of Delaware.

 

(e)           Consent to Exclusive Jurisdiction; Venue; Service of Process. 
Each of the parties hereto (i) consents to submit itself to the exclusive
personal jurisdiction of the Delaware Court of Chancery, New Castle County, or
if that court does not have jurisdiction, a federal court sitting in the State
of Delaware in any action or proceeding arising out of or relating to this
Agreement, (ii) agrees that all claims in respect of such action or proceeding
may be heard and determined in any such court, (iii) agrees that it will not
attempt to deny or defeat such personal jurisdiction by motion or other request
for leave from any such court, and (iv) agrees not to bring any action or
proceeding arising out of or relating to this Agreement in any other court. 
Each of the parties hereto waives any defense or inconvenient forum to the
maintenance of any action or proceeding so brought and waives any bond, surety
or other security that might be required of any other party with respect
thereto.  Any party hereto may make service on another party by sending or
delivering a copy of the process to the party to be served at the address and in
the manner provided for the giving of notices in Section 9(n).  Nothing in this
Section 9(e), however, shall affect the right of any party to serve legal
process in any other manner permitted by law.

 

(f)            WAIVER OF JURY TRIAL.  EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ALL RIGHTS TO TRIAL BY JURY IN ANY ACTION, PROCEEDING OR
COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THE
ACTIONS OF THE PARENT OR THE STOCKHOLDER IN THE NEGOTIATION, ADMINISTRATION,
PERFORMANCE AND ENFORCEMENT HEREOF.

 

(g)           Attorneys’ Fees.  In any action at law or suit in equity with
respect to this Agreement or the rights of any of the parties, the prevailing
party in such action or suit shall be entitled to receive its reasonable
attorneys’ fees and all other reasonable costs and expenses incurred in such
action or suit.

 

5

--------------------------------------------------------------------------------


 

(h)           Assignment and Successors.  This Agreement and all of the
provisions hereof shall be binding upon and inure to the benefit of the parties
and their respective successors and permitted assigns, including Stockholder’s
estate and heirs upon the death of Stockholder, provided that except as
otherwise specifically provided herein, neither this Agreement nor any of the
rights, interests or obligations of the parties may be assigned or delegated by
either of the parties without prior written consent of the other party except
that Parent, without obtaining the consent of the Stockholder, shall be entitled
to assign this Agreement or all or any of its rights hereunder to an Affiliate
of Parent.  No assignment by Parent under this Section 9(h) shall relieve Parent
of its obligations under this Agreement.  Any assignment in violation of the
foregoing shall be void and of no effect.

 

(i)            No Third Party Rights.  Nothing in this Agreement, express or
implied, is intended to or shall confer upon any person or entity (other than
the parties) any right, benefit or remedy of any nature whatsoever under or by
reason of this Agreement.

 

(j)            Further Assurances.  Stockholder agrees to cooperate fully with
Parent and to execute and deliver such further documents, certificates,
agreements and instruments and to take such other actions as may be reasonably
requested by Parent to evidence or reflect the transactions contemplated by this
Agreement and to carry out the intent and purpose of this Agreement.  To the
extent applicable in connection with the Proposed Transaction, Stockholder
hereby agrees that Parent may publish and disclose in the Form S-4 Registration
Statement (including all documents and schedules filed with the SEC), such
Stockholder’s identity and ownership of Shares and the nature of such
Stockholder’s commitments, arrangements and understandings under this Agreement
and may further file this Agreement as an Exhibit to the Form S-4 Registration
Statement or in any other filing made by Parent with the SEC relating to the
Proposed Transaction. Stockholder agrees to notify Parent promptly of any
additional shares of capital stock of the Company of which Stockholder becomes
the record or beneficial owner after the date of this Agreement.

 

(k)           Severability.  If any provision of this Agreement is held invalid
or unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect. Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.

 

(l)            Time of Essence.  Time is of the essence with regard to all dates
and time periods set forth or referred to in this Agreement.

 

(m)          Specific Performance; Injunctive Relief.  The parties acknowledge
that Parent shall be irreparably harmed by, and that there shall be no adequate
remedy at law for, a violation of any of the covenants or agreements of
Stockholder set forth in this Agreement.  Therefore, Stockholder hereby agrees
that, in addition to any other remedies that may be available to Parent upon any
such violation, Parent shall have the right to enforce such covenants and
agreements by specific performance, injunctive relief or by any other means
available to Parent at law or in equity without posting any bond or other
undertaking.  Stockholder agrees that Stockholder will not oppose the granting
of any injunction, specific performance or other equitable relief on the basis
that Parent has an adequate remedy of law or an injunction, award of specific
performance or other equitable relief is not an appropriate remedy for any
reason at law or in equity.

 

(n)           Notices.  All notices and other communications hereunder shall be
in writing and shall be deemed duly delivered (i) four business days after being
sent by registered or certified mail, return receipt requested, postage prepaid,
(ii) one business day after being sent for next business day delivery, fees
prepaid, via a reputable nationwide overnight courier service or (iii)  the
business day after the date of transmission, if such notice or communication is
delivered via facsimile or e-mail (upon

 

6

--------------------------------------------------------------------------------


 

confirmation of receipt):  (A) if to Parent, to the address provided in the
Merger Agreement, including to the persons designated therein to receive copies;
and (ii) if to Stockholder, to Stockholder’s address shown below Stockholder’s
signature on the last page hereof.

 

(o)           Counterparts and Signature.  This Agreement may be executed in two
or more counterparts, each of which shall be deemed an original but all of which
together shall be considered one and the same agreement and shall become
effective when counterparts have been signed by each of the parties hereto and
delivered to the other party, it being understood that all parties need not sign
the same counterpart.  This Agreement may be executed and delivered by facsimile
or “PDF” transmission.

 

(p)           Interpretation.  When reference is made in this Agreement to a
Section, such reference shall be to a Section of this Agreement unless otherwise
indicated.  The headings contained in this Agreement are for convenience of
reference only and shall not affect in any way the meaning or interpretation of
this Agreement.  The language used in this Agreement shall be deemed to be the
language chosen by the parties to express their mutual intent, and no rule of
strict construction shall be applied against any party.  Whenever the context
may require, any pronouns used in this Agreement shall include the corresponding
masculine, feminine or neuter forms, and the singular form of nouns and pronouns
shall include the plural, and vice versa.  Any reference to any federal, state,
local or foreign statute or law shall be deemed also to refer to all rules and
regulations promulgated thereunder, unless the context requires otherwise.
Whenever the words “include”, “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.”

 

(q)           Rules of Construction.  Each party hereto has participated in the
drafting of this Agreement, which each party acknowledges is the result of
extensive negotiations between the parties.  If an ambiguity or question of
intent or interpretation arises, this Agreement shall be construed as if drafted
jointly by the parties, and no presumption or burden of proof shall arise
favoring or disfavoring any party by virtue of the authorship of any provision.

 

7

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first above written.

 

 

 

 

PARENT:

 

STOCKHOLDER: 

SONUS NETWORKS, INC.

 

 

 

 

 

/s/ Raymond P. Dolan

 

/s/ John M. Slusser

By: Raymond P. Dolan

 

By: John M. Slusser

Its: President and Chief Executive Officer

 

Its:

 

 

 

 

 

Address:

 

 

 

 

 

 

 

 

 

 

Shares Beneficially Owned by Stockholder:

 

254,761 shares of Company Common Stock

 

0 shares of Company Preferred Stock

 

405,000 Company Stock Options to acquire Company Common Stock

 

8

--------------------------------------------------------------------------------